379 F. Supp. 2d 1 (2005)
Artemis COFFIN, George Baker, Darrell Flanders, James Mingo, Terrence Lyon, Harold Smith, Robert Dewitt, Duane L. Hanscom, Joseph Gagliardi Jr., Trina Vaznis, Raymond MacDonald, Robert P. Healey, Barry Bryant, Lee Wheaton and Galen M. Lander, Individually and as Representatives of a class of all persons similarly situated, Plaintiffs,
v.
BOWATER INCORPORATED, Group Protection for Employees of Bowater Incorporated  Great Northern Paper, Inc. Division, Bowater Incorporated Point of Service Medical Benefits Plan, Bowater Incorporated Point of Service Medical Plan, Bowater Incorporated Benefit Plan and Bowater Life Insurance Plan, Defendants.
No. 03-227-B-C.
United States District Court, D. Maine.
July 18, 2005.
Abigail Carter, Leon Dayan, Douglas L. Greenfield, Bredhoff & Kaiser, P.L.L.C., Washington, DC, Jonathan S.R. Beal, Law Office of Jonathan S.R. Beal, Portland, ME, Rufus E. Brown, Brown & Burke, Portland, ME, Diane A. Khiel, Law Office of Diane A. Khiel, Orono, ME, for Artemis Coffin, Darrell Flanders, James Mingo, Terrence Lyon, Harold Smith, Robert Dewitt, Duane L Hanscom, Joseph Gagliardi, Jr., Trina Vaznis, Raymond MacDonald, Robert P Healey, Barry Bryant, Lee Wheaton, George Baker, Galen M Lander, Plaintiffs.
Reginald R. Goeke, Richard J. Favretto, Robert P. Davis, Mayer, Brown, Rowe & Maw, Washington, DC, Eric J. Uhl, Richard G. Moon, Moon, Moss, & Shapiro, P.A., Portland, ME, for Bowater Incorporated, Bowater Medical Plans, Bowater Life Insurance Plan, Group Protection for Employees of Bowater Incorporated Great Northern Paper Inc Division, Bowater Incorporated Point of Service Medical Benefits Plan, Bowater Incorporated Point of Service Medical Plan, Bowater Incorporated Benefit Plan, Defendants.

ORDER APPROVING NOTICE TO CLASS MEMBERS
GENE CARTER, Senior District Judge.
Now before the Court is Plaintiffs' Revised Notice to Court in Response to Class Action Order of June 21, 2005 (Docket Item No. 132). The Court has considered the proposed Notice and APPROVES the Notice subject to the following modifications:
1) At pages 1 and 10, the date for class members to ask to be excluded from participation in this lawsuit shall be August 31, 2005.[1]
2) At page 11, subsection 20, the second sentence shall be modified to read as follows: "The trial will be held in the United States District Court for the District of Maine, at the United States Courthouse in either Bangor, Maine or Portland, Maine."
Counsel shall distribute the Notice by mail pursuant to the procedure outlined in Plaintiffs' Notice to Court in Response to Class Action Order of June 21, 2005 (Docket Item No. 130), at 1-2.
It is SO ORDERED.
NOTES
[1]  The Court assumes that the presence of brackets surrounding the August 31 date at page 1 of the proposed Notice indicates that counsel is seeking approval of this date.